Citation Nr: 0501219	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  03-10 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Milwaukee, Wisconsin


THE ISSUE

Whether the appellant is entitled to recognition as the 
veteran's surviving spouse for the purpose of receiving VA 
dependency indemnity compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from April 1966 to April 1968.  
The appellant and the veteran were married in 1973 and 
divorced in 1979.  The veteran died in October 1994.  At the 
time of the veteran's death, he was not married to the 
appellant.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 decision by the RO finding that the 
appellant was not eligible for DIC benefits.  


FINDINGS OF FACT

1.  The appellant and the veteran were married in April 1973.

2.  The appellant and the veteran obtained a divorce in 
October 1979.

3.  The veteran and the appellant did not re-marry at any 
time subsequent to the divorce in October 1979.

4.  The veteran died in June 1994; at the time of his death 
he was not married to the appellant.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
veteran's surviving spouse for VA benefits purposes are not 
met.  38 U.S.C.A. §§ 101(3)(31), 103 (West 2002); 
38 C.F.R. §§ 3.1, 3.50, 3.52, 3.205 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered whether the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002) is applicable to this 
claim.  The VCAA redefines VA's duty to assist, enhances the 
duty to notify claimants about the information and evidence 
necessary to substantiate a claim, and eliminates the 
requirement that a claim be well-grounded.  The VCAA does not 
affect matters on appeal, however, when the issue is limited 
to statutory interpretation, as is the case here.  VAOPGCPREC 
5-2004; see Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see generally Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see 
also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law).

To be recognized as the veteran's surviving spouse for the 
purpose of establishing entitlement to VA death benefits, the 
appellant must be a person of the opposite sex who was the 
spouse of a veteran at the time of the veteran's death, and 
who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death (except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse) and 
has not remarried.  
38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50(a)(b)(1) 
(2004).

The appellant argues that she should be recognized as a 
surviving spouse of the veteran because she took care of the 
veteran and lived with him after they were legally divorced.  
Furthermore, after their divorce, she never remarried.  The 
facts of this case are not in dispute.  The claims file 
contains a copy of a marriage certificate reflecting that the 
veteran and the appellant were married in April 1973.  


The claims file also contains a copy of a divorce decree 
reflecting that the veteran and the appellant were legally 
divorced in October 1979.  The claims file does not contain 
any documentation showing that the veteran and the appellant 
were legally re-married.  Finally, the claims file contains a 
death certificate revealing that the veteran passed away in 
June 1994.  

Moreover, the appellant has offered no allegations, nor is 
there any evidence that would suggest that she had either 
remarried the veteran at common-law or by ceremony, or that a 
marriage between them should be deemed valid, subsequent to 
her divorce from the veteran in October 1979.  Although the 
appellant maintains that the veteran lived with her at the 
time of his death, there is no evidence that the veteran and 
the appellant lived together continuously from the date of 
the marriage to the date of the veteran's death or that they 
held themselves out openly to the public as husband and wife.  
Although the appellant may have taken care of the veteran at 
her home prior to his demise, there is no evidence that they 
had joint bank accounts or conducted business transactions 
together.

Despite the appellant assertions, the appellant was not the 
veteran's legal "spouse" at the time of his death in June 
1994.  Under the circumstances, the fact that the appellant 
never remarried does not make her a "surviving spouse" for 
dependency and indemnity compensation benefits purposes.  The 
applicable laws and regulations clearly require that the 
parties be lawfully married at the time of a veteran's death 
for the appellant to be considered a surviving spouse.  
Accordingly, since the appellant does not meet the definition 
of a surviving spouse under the provisions of 38 C.F.R. § 
3.50 (2004), the claim must be denied. 




ORDER

The appellant is not entitled to recognition as the veteran's 
widow for purposes of VA benefits and the appeal is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


